 

 Exhibit 10.5

 

SECOND AMENDMENT TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (this “Agreement”), is entered
into as of the 17th day of May 2012 (the “Effective Date”) by and between HAROLD
F. ZAGUNIS (the “Executive”) and REDWOOD TRUST, INC., a Maryland Corporation
(the “Company”).

 

WHEREAS, the Executive and the Company have entered into an Amended and Restated
Employment Agreement dated as of March 31, 2009 (as subsequently amended as of
February 24, 2011, the “Employment Agreement”); and

 

WHEREAS, the Executive and the Company desire to enter into this Agreement for
purposes of amending the Employment Agreement as set forth herein;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy
which is hereby acknowledged, the Executive and the Company hereby agree that
the Employment Agreement is hereby amended as follows effective upon the
Effective Date:  

 

  (1) Section 1 of the Employment Agreement shall be amended to replace each
occurrence of the phrase “Chief Risk Officer” therein with “Managing Director”.

 

Except as hereby specifically amended or modified, the terms of the Employment
Agreement, as amended by this Agreement, shall remain in full force and
effect.  This Agreement may be executed by the parties hereto in two
counterparts, each of which shall be an original and all of which together shall
constitute one and the same agreement.  This Agreement shall be governed in all
respects by the laws of the State of California (without regard to conflict of
law principles).
 

[Signature Page Follows]

 

-1-

 

  

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Executive has executed this Agreement, as of
the date first above written.

 

REDWOOD TRUST, INC.        

 

By:  

 

/s/ Martin S. Hughes

    Name: Martin S. Hughes     Title: Chief Executive Officer        

 

HAROLD F. ZAGUNIS

 

 

 

    /s/ Harold F. Zagunis  

 

 

-2-

